 



Exhibit 10.2
AGREEMENT AND MUTUAL RELEASE
     This Agreement and Mutual Release (the “Agreement”) is made as of the date
last set forth below by and between Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (“CB&I Delaware”), Chicago Bridge & Iron Company N.V., a
Netherlands corporation (“CBINV”), Chicago Bridge & Iron Company B.V., a
Netherlands corporation (“CBIBV”) (hereinafter referred to collectively,
together with all of their respective affiliates and subsidiaries, as the
“Company”) and Gerald M. Glenn (the “Executive”) (together, the “Parties”).
     WHEREAS, the Executive was employed by CB&I Delaware as President and Chief
Executive Officer from May 27, 1996 until his employment ended on February 3,
2006, was Chairman of the Supervisory Board of CBINV (the “Supervisory Board”)
from April 2, 1997 to February 3, 2006, and has been a member of the Supervisory
Board and a director of CBIBV since March 24, 1997;
     WHEREAS, CBIBV resigned as sole managing director of CBINV on February 8,
2006; and
     WHEREAS, the Parties wish to resolve amicably disputes between the
Executive and the Company, and establish the Executive’s resignation from the
Supervisory Board and as a director of CBIBV, as well as his resignation from
any and all other positions, if any, that he may hold or have held at the
Company, and establish the terms of the arrangement with respect thereto;
     NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Resignation from Positions. The Executive hereby resigns, effective as
of the Executive’s execution of this Agreement, from his positions as a member
of the Supervisory Board and as a director of CBIBV, as well as from any and all
other positions, if any, that he may hold at the Company.
     2. Consideration. In return for the timely execution and nonrevocation of
this Agreement, and provided that the Executive has complied with all conditions
set forth in this Agreement, including, but not limited to, the noncompetition
and nonsolicitation provisions of Section 8 and the standstill provision of
Section 10, CB&I Delaware agrees to provide the Executive with the following
consideration (the “Consideration”):
          (a) Cash Payment. CB&I Delaware agrees to pay the Executive seven
hundred thirty-five thousand dollars ($735,000.00), less an amount as set forth
in the Company’s letter dated May 2, 2006 regarding payments made under this
Agreement, and less all applicable taxes and withholdings (the “Cash Payment”).
This Cash Payment shall be made in one lump-sum payment on the eighth (8th) day
after the Executive’s execution of this Agreement.
          (b) LTIP Distributions.
          With respect solely to the Executive’s rights pursuant to stock option
award agreements issued to the Executive under the Chicago Bridge & Iron 1999
Long-Term Incentive Plan (the “1999 Plan”) and currently outstanding (the “Award
Agreements”), the Executive is eligible for exercise and vesting pursuant to
Section 2.34 of the 1999 Plan and the applicable Award Agreements.
     3. Execution of this Agreement. The Company hereby advises the Executive to
consult with an attorney of his own choosing before signing this Agreement and
he may take twenty-one (21) calendar days to do so (although the Executive may
voluntarily sign this

-2-



--------------------------------------------------------------------------------



 



Agreement prior to the end of the twenty-one (21) day period). The Executive
must execute and return this Agreement to Mr. Walter G. Browning, c/o CB&I, 2103
Research Forest Drive, The Woodlands, Texas 77380, no later than 5:00 p.m. CST
on May 23, 2006.
     4. The Executive’s Release. In exchange for the Consideration, which the
Executive acknowledges he would not otherwise be entitled to receive, the
Executive and his heirs, executors and assigns hereby fully, forever,
irrevocably and unconditionally release, remise and discharge the Company and
any and all entities that are, have been or may become associated with the
Company in the future in any manner whatsoever, and any of its or their
respective past, present and future officers, directors, stockholders,
attorneys, accountants, consultants, advisors, representatives, agents,
employees, corporate affiliates, subsidiaries and parent companies (each in
their individual and corporate capacities) (hereinafter, the “Released Parties”)
from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, loans, judgments, liens, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages (including compensatory, punitive or liquidated damages),
executions, obligations, liabilities and expenses (including attorneys’ fees and
costs), of every kind and nature that they ever had or now have against any or
all of the Released Parties, known or unknown, at law or equity or otherwise,
including, but not limited to, all claims arising out of the Executive’s
employment with and/or separation from CB&I Delaware, his service on the
Supervisory Board, his service as an officer or director of the Company, his
termination as Chairman of the Supervisory Board or the resignation of CBIBV as
sole managing director of CBINV, including, but not limited to, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et

-3-



--------------------------------------------------------------------------------



 



seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. and Tex. Lab.
Code Ann. § 21.001 et seq. (Texas civil rights law), all as amended, and all
claims arising out of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq. and the Corporate and Criminal Fraud Accountability Act of 2002, 18
U.S.C. § 1514A (Sarbanes-Oxley whistleblower provision), all as amended, all
claims arising under the Chicago Bridge & Iron Salaried Employee Severance Pay
Plan, all claims arising under the Chicago Bridge & Iron Company Change of
Control Severance Agreement or any other change of control or similar agreement,
all claims under federal or state securities laws, and all common law claims or
claims based on Dutch law, including, but not limited to, actions in tort,
defamation, breach of contract or violation of public policy, all claims to any
unvested ownership interest in CBINV or any of its affiliates or subsidiaries,
contractual or otherwise, including, but not limited to, claims to stock or
derivative claims, all whistleblower actions, claims for personal or business
injury, fringe benefit claims, claims arising out of the lawsuit the Executive
filed on February 13, 2006 against CBINV in the Netherlands, Case Number KG
06/261 (the “Dutch Action”), and any claim or damage arising out of the
Executive’s employment with and/or separation from CB&I Delaware (including any
claim for retaliation), his service on the Supervisory Board, his service as an
officer or director of the Company, his termination as Chairman of the
Supervisory Board or the resignation of CBIBV as sole managing director of CBINV
under any common law or Dutch law theory or any federal, state, local or Dutch
statute or ordinance not expressly referenced above, and the Executive
specifically waives the benefit of any statute or rule of law which, if applied
to this Agreement, would otherwise exclude from its binding effect any claims
not now known by the Executive to exist; provided, however, that nothing in this
Agreement shall: (a) prevent the Executive from

-4-



--------------------------------------------------------------------------------



 



filing, cooperating with or participating in any proceeding before the EEOC or
any state Fair Employment Practices Agency (except that the Executive
acknowledges that he may not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding); (b) affect the
Executive’s rights or obligations: (i) under Section 5 of the Agreement between
CBINV and the Executive dated as of September 1, 1999; or (ii) with respect to
any stock options or performance shares (to the extent those options and
performance shares are outstanding and vested as of the date hereof, will vest
pursuant to this Agreement or, as to performance shares, may vest as a result of
the Executive’s having been employed through February 3, 2006); (c) prevent the
Executive from making claims for indemnification and/or advancement of fees
pursuant to Section 11 hereof; or (d) prevent the Executive from defending
against any and all claims for repayment under Section 304 (as defined in
Section 12 hereof) pursuant to Section 12 hereof filed by the Company and/or any
of its past or present officers, directors, stockholders, attorneys,
accountants, consultants, advisors, representatives, agents, employees,
corporate affiliates, subsidiaries and parent companies or any other entity
against the Executive. The Executive represents that he has reviewed the letter
from the Company dated May 2, 2006 setting forth the options and performance
shares provided to him and agrees that such letter contains an accurate and
complete list of all options and performance shares to which he is or has been
entitled (other than options and shares previously exercised or received) and
the timing with respect to their expiration and neither has asserted nor will
assert any claims with respect to any equity compensation other than that
discussed in the letter.
     5. The Company’s Release. In consideration of the exchange of the promises
contained herein and for such other good consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company hereby fully, forever,
irrevocably and unconditionally

-5-



--------------------------------------------------------------------------------



 



releases, remises and discharges the Executive and his heirs, executors and
assigns from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, loans, judgments, liens, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages (including compensatory, punitive or liquidated damages),
executions, obligations, liabilities and expenses (including attorneys’ fees and
costs), of every kind and nature that it ever had or now has against the
Executive and his heirs, executors and assigns, known or unknown, at law or
equity or otherwise, including, but not limited to, all claims arising out of
his employment with and/or separation from CB&I Delaware, his service on the
Supervisory Board, his service as an officer or director of the Company, his
termination as Chairman of the Supervisory Board or the resignation of CBIBV as
sole managing director of CBINV, all claims under federal or state securities
laws, all common law claims or claims based on Dutch law, including, but not
limited to, actions in tort, defamation, breach of contract or violation of
public policy, claims for personal or business injury, fringe benefit claims,
claims arising out of the Dutch Action, and any claims under any common law or
Dutch law theory or any federal, state, local or Dutch statute or ordinance not
expressly referenced above, and the Company specifically waives the benefit of
any statute or rule of law which, if applied to this Agreement, would otherwise
exclude from its binding effect any claims not now known by the Company to
exist; provided, however, that nothing in this Agreement prevents the Company
from bringing a claim: (a) that arises from any intentional misconduct engaged
in by the Executive as an employee, officer, director or member of the
Supervisory Board or the Company, including, but not limited to,
misappropriation, theft or fraud; (b) for breach of fiduciary duty as an
employee, officer, director or member of the Supervisory Board or the Company;
(c) in defense of or in response to any claim by the Executive for
indemnification and/or advancement of fees; or (d) that arises for

-6-



--------------------------------------------------------------------------------



 



repayment under Section 304 pursuant to Section 12 hereof.
     6. Withdrawal of Complaint and Covenant Not to Sue. The Executive
acknowledges that the Dutch Action has been dismissed and agrees not to refile
the Dutch Action or any other action seeking the same or substantially the same
relief. The Executive represents that, except for the Dutch Action, he has not
filed any complaints or charges against any of the Released Parties with any
foreign or United States federal, state or local court, agency or tribunal. The
Executive agrees that he shall not file, commence, prosecute or intervene in any
other lawsuit, arbitration, judicial action, administrative or other proceeding
in any jurisdiction or before any foreign or United States federal, state or
local court, agency or tribunal based on or relating to any claims or causes of
action arising from or related to the claims released in Section 4 above, except
as provided therein. He also agrees to waive any and all rights to recover
monetary damages in any lawsuit, arbitration, judicial action, administrative or
other proceeding relating to any of the Released Parties that may be brought on
his behalf in any foreign or United States federal, state or local court, agency
or tribunal by any entity or individual; provided, however, that the Executive
does not waive rights to indemnification and/or advancement of fees pursuant to
Section 11 hereof.
     7. Cooperation. The Executive agrees to fully cooperate with the Company in
the investigation, defense or prosecution of any government investigation,
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company or any of its owners, shareholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, subsidiaries, affiliates or parents (and agents, directors, officers,
employees, representatives and attorneys of such subsidiary, affiliate or
parent) and all persons acting by, through, under or in concert with any of
them. Such cooperation shall include, but not

-7-



--------------------------------------------------------------------------------



 



be limited to, meeting with representatives of the Company upon reasonable
notice at reasonable times and locations to prepare for discovery or any
mediation, arbitration, trial, administrative hearing or other proceeding or to
act as a witness. In furtherance of the cooperation to be provided under this
Section, the Executive agrees that he will provide accurate and complete
information and testimony. Moreover, unless otherwise prohibited by law, the
Executive shall notify the General Counsel of the Company if the Executive is
asked by any person, entity or agency other than the Company to assist, testify
or provide information in any such proceeding or investigation. Such notice
shall be in writing and sent by overnight mail within two (2) business days of
the time the request for assistance, testimony or information is made to the
Executive. If the Executive is not legally permitted to provide such notice, he
agrees that he shall request that the person, entity or agency seeking
assistance or information provide notice consistent with this Section.
     8. Noncompetition and Nonsolicitation. The Parties recognize that during
the Executive’s employment with CB&I Delaware, he had access to and was provided
with confidential and proprietary information of a special and unique value
relating to the Company, and that the Executive will continue to have access to
and be provided with certain of such information in connection with, at a
minimum, his duties of cooperation as set forth in Section 7 hereof.
Accordingly, in exchange for the Consideration set forth in Section 2 hereof and
as a further material inducement to the Company to enter into this Agreement,
and to protect the information that has been and will be provided to the
Executive and further enforce the Executive’s promises regarding the protection
of confidential and proprietary information as set forth with specificity in
Exhibit A hereto, the Executive agrees that:
          (a) Noncompetition and Nonsolicitation. For a period of eighteen (18)

-8-



--------------------------------------------------------------------------------



 




months from the date this Agreement becomes binding and enforceable, the
Executive shall not:
               (i) in the geographical areas that the Company does business or
has done business at the time of the Executive’s departure, directly or
indirectly engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than three percent (3%) of the outstanding stock of a
publicly-held company) that is competitive with the business of the Company,
including, but not limited to, any business or enterprise that develops,
manufactures, markets or sells any product or service that competes with any
product or service developed, manufactured, marketed or sold, or planned to be
developed, manufactured, marketed or sold, by the Company while the Executive
was employed by CB&I Delaware;
               (ii) either alone or in association with others, directly or
indirectly: (A) solicit, recruit, induce or attempt to solicit, recruit or
induce, or permit any organization directly or indirectly controlled by the
Executive to solicit, recruit, induce or attempt to solicit, recruit or induce,
any employee of the Company to leave the employ of his or her employer; or
(B) solicit, recruit, induce or attempt to solicit, recruit or induce for
employment or hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit,
recruit, induce or attempt to solicit, recruit or induce for employment or hire
or engage as an independent contractor, any person who was employed by the
Company at any time during the term of the Executive’s employment with CB&I
Delaware; provided, however, that this clause (B) shall not apply to any
individual’s employment with the Company that has been terminated for a period
of six (6) months or longer; or
               (iii) either alone or in association with others, directly or
indirectly, solicit, divert or take away or attempt to solicit, divert or take
away, or permit any organization

-9-



--------------------------------------------------------------------------------



 



directly or indirectly controlled by the Executive to solicit, divert or take
away or attempt to solicit, divert or take away, the business or patronage of
any of the clients, customers or accounts or prospective clients, customers or
accounts of the Company that were contacted, solicited or served by the Company
at any time during the term of the Executive’s employment with CB&I Delaware.
          (b) Interpretation. If the Executive violates any of the provisions of
Section 8(a) of this Agreement, the Executive shall continue to be bound by the
restrictions set forth in such Section until a period of eighteen (18) months
has expired without any violation of all such provisions. If any restriction set
forth in this Section 8 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. The Executive acknowledges
that the obligations and restrictions contained in this Section 8 are necessary
for the protection of the business and goodwill of the Company and considers the
restrictions to be reasonable for such purpose.
     9. Assignment of Inventions and Confidential Information. The Executive
agrees that he will execute an Employee Invention and Confidential Information
Agreement, a copy of which is attached hereto as Exhibit A, contemporaneous with
his execution of this Agreement.
     10. Standstill. The Executive hereby withdraws all proposals he has made
with respect to matters to be addressed at the 2006 CBINV General Shareholders’
Meeting, including, but not limited to, those discussed in the letter from the
Executive to Mr. Browning dated March 11, 2006. The Executive further agrees
that he will take any and all actions and execute any and all documentation
necessary to effectuate such withdrawal as required by the Company. Until

-10-



--------------------------------------------------------------------------------



 



the fifth (5th) anniversary of the date this Agreement becomes binding and
enforceable, the Executive hereby agrees that neither he nor any of his
affiliates (as such term is defined in Rule 405 under the Securities Act of
1933, as amended) nor his representatives will in any manner, directly or
indirectly: (a) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way advise, assist or encourage
any other person to effect or seek, offer or propose (whether publicly or
otherwise) to effect, or cause or participate in (i) any acquisition of any
securities (or beneficial ownership thereof) or assets of the Company; (ii) any
tender or exchange offer, merger or other business combination involving the
Company; (iii) any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to the Company; or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) or consents to vote any voting securities of
the Company; (b) form, join or in any way participate in a “group” (as defined
under Section 13d-5 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) with respect to any securities of the Company; (c) otherwise
act, alone or in concert with others, to seek to control or influence the
management, board of directors, Supervisory Board or policies of the Company;
(d) take any action that might force the Company to make a public announcement
regarding any of the types of matters set forth in item (a) above; (e) exercise
any rights under Article 114a of Book 2 of the Dutch Civil Code or any right to
request that a shareholder meeting of CBINV be held; or (f) enter into any
discussions or arrangements with any third party with respect to any of the
foregoing. The Executive also agrees that the Company shall be entitled to
equitable relief, including injunctive relief, in the event of any breach of
this Section 10 and that he shall not oppose the granting of such relief.
Notwithstanding anything herein to the contrary, the Parties agree that nothing
in this Agreement shall affect in any way the

-11-



--------------------------------------------------------------------------------



 



Executive’s rights as a shareholder to: (x) sell any shares of the Company’s
capital stock owned by the Executive; (y) receive dividends, if any, in respect
of any shares of the Company’s capital stock owned by the Executive; or
(z) receive notices and other communications from the Company. The Parties agree
further that, notwithstanding anything herein to the contrary, the Executive
may, as long as he is a shareholder of CBINV, in person or represented by proxy,
attend and vote at shareholders meetings of CBINV and exercise rights under
Dutch law to address the meeting and to ask questions; provided, however, that
neither the Executive nor any of his affiliates or representatives may at any
shareholders meeting introduce any resolution not included in the agenda for
such meeting or propose any amendment to any resolution, unless such amendment
is supported by the management of the Company.
     11. Indemnification and Advancement of Fees. The Company shall indemnify
the Executive and hold him harmless from any cost, expense or liability arising
out of or relating to any acts or omissions made by him as an employee, officer
or director of the Company and advance expenses therefor to the fullest extent
required by CBINV’s Directors’ and Officers’ Liability Insurance Policy, CBINV’s
Articles of Association, CB&I Delaware’s Certificate of Incorporation and
Bylaws, the Indemnification Agreement dated April 9, 1997 between CBIBV and the
Executive and the Indemnification Agreement dated April 9, 1997 between Chicago
Bridge & Iron Company and the Executive (together, the “Indemnification
Documents”) and not prohibited by applicable law; provided, however, that the
Company shall not indemnify the Executive for any cost, expense or liability
arising out of or relating to the Dutch Action or any other matter released
pursuant to Section 4 hereof. The Executive agrees to repay any amounts provided
to the Executive for such indemnification or for any advancement of expenses
under the Indemnification Documents, or any agreements pertaining thereto, if it
is ultimately

-12-



--------------------------------------------------------------------------------



 



determined under the terms of this Agreement that the Executive is not entitled
to indemnification pursuant to any or all of the Indemnification Documents, was
not entitled to advancement of expenses thereunder, or is required otherwise to
repay such amounts. The Executive’s counsel will send to counsel for the Company
a courtesy copy of invoices relating to legal fees or expenses incurred by the
Executive concurrently with the transmittal to the Company. Counsel for the
Company will contact counsel for the Executive within fifteen (15) business days
of the Company’s receipt of any such invoice in order to notify such counsel of
the Company’s position with respect to its obligation to pay such invoice
pursuant to the Indemnification Documents. The Company and the Executive agree
to address certain outstanding claims of the Executive for advancement of fees
as set forth in the letter from the Company dated May 2, 2006.
     12. Repayment under Section 304. The Executive agrees that he shall, in the
event of occurrences under and then consistent with and to the extent required
by Section 304 of the Corporate and Criminal Fraud Accountability Act (as
codified at 15 U.S.C. § 7243) (“Section 304”), repay or pay to CB&I Delaware any
bonus or other incentive-based or equity-based compensation or profit described
within Section 304 received by the Executive.
     13. Filing of Forms 4 and 5. After this Agreement becomes binding and
enforceable, CB&I Delaware shall, within two (2) business days after the
Executive provides the information referred to below, file on the Executive’s
behalf all previously unfiled Forms 4 and 5 required by Section 16(a) of the
Exchange Act with respect to the Executive’s employment or directorship for
periods before the date of this Agreement. In doing so, CB&I Delaware shall rely
exclusively on the information that the Executive provides with respect to
matters to be so reported, which information the Executive acknowledges shall be
truthful and accurate and

-13-



--------------------------------------------------------------------------------



 



provided by him in a timely manner, and the Executive shall hold harmless the
Company for any fines, penalties, liabilities, or legal fees that may relate to
such filings and to its reliance on such information.
     14. Return of Company Property. The Executive confirms that he has returned
to CB&I Delaware in good working order all property of the Company in the
Executive’s possession or control, including, but not limited to, all keys,
files, records (and copies thereof), proprietary and/or confidential
information, equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
identification and vehicles, and has left intact all electronic documents,
including, but not limited to, those that he developed or helped to develop
during his employment. The Executive further confirms that he has cancelled all
accounts for his benefit, if any, in the name of the Company, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.
     15. Business Expenses and Final Compensation. The Executive acknowledges
that he has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment and his service to the
Company in all capacities and that no other reimbursements are owed to him. The
Executive further acknowledges that he has received payment in full for all
services rendered to the Company and that no other wages, benefits, bonuses,
incentive compensation, severance pay or other compensation is owed to him,
except as provided herein.
     16. Nondisparagement. To the extent permitted by law, the Executive
understands and agrees that as further consideration for this Agreement, he will
not make any false, defamatory, disparaging or derogatory statements to any
media outlet, industry group, financial

-14-



--------------------------------------------------------------------------------



 



institution or current or former employee, consultant, client or customer of the
Company or to any other entity or person regarding any of the Released Parties
or any of the Company’s customers or suppliers or about the Company’s business
affairs or financial condition; provided, however, that this shall not apply to
truthful communications the Executive is required by law to make to the
Supervisory Board, the Audit Committee of the Supervisory Board, any
governmental entity, or in any litigation or arbitration. The Company also
understands and agrees that, to the extent permitted by law, and as further
consideration for this Agreement, its executive officers and directors will not
make any false, defamatory, disparaging or derogatory statements to any media
outlet, industry group, financial institution or current or former employee,
consultant, client or customer of the Company or to any other entity or person
regarding the Executive; provided, however, that this shall not apply to
truthful communications such officers and directors make to the Supervisory
Board or the Audit Committee of the Supervisory Board, or that they are required
by law to make to any governmental entity or in any litigation or arbitration.
     17. Confidentiality. To the extent permitted by law, the Executive
understands and agrees that, as further consideration for this Agreement, the
contents of the negotiations and discussions resulting in this Agreement shall
be maintained as confidential by the Executive, his agents and representatives
and shall not be disclosed except to the extent required by federal or state
law. The Company agrees that, as further consideration for this Agreement, it
shall not disclose to any third parties, other than any governmental or
regulatory authorities as it deems appropriate, the contents of the negotiations
and discussions resulting in this Agreement, except as required by law. The
Executive acknowledges that the Company is free to disclose this Agreement as
required by applicable law, rule or regulation or to any governmental or
regulatory

-15-



--------------------------------------------------------------------------------



 



authorities as it deems appropriate, in its sole discretion. If the Company
files a form 8-K regarding this Agreement, it shall provide to the Executive
within twenty-four (24) hours prior to such filing a courtesy copy of the
language it intends to use regarding this Agreement (and shall also use its best
efforts to provide within such time period a courtesy copy of the language it
intends to use in any press release it may issue associated with this
Agreement), and the Company agrees to consider, but need not include, any
comments the Executive may have with respect thereto.
     18. Tax Advice. The Executive represents that he has not sought from the
Company or any of its officers, directors, agents or attorneys any tax advice
relating to this Agreement.
     19. No Admission of Wrongdoing. Nothing contained herein shall be deemed to
be an admission of liability or wrongdoing by either of the Parties.
     20. Amendment. This Agreement shall be binding upon the Parties and may not
be modified in any manner except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the Parties
hereto.
     21. Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of the Parties and their respective agents, permitted assigns,
heirs, executors, successors and administrators, and except as provided herein,
is not intended to confer any benefits upon or create any rights in favor of any
person or entity other than the Parties. The Executive may not assign this
Agreement.
     22. Waiver of Rights. No delay or omission by the Parties in exercising any
rights under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given on any one occasion shall be effective only in
that instance and shall not be construed as a bar to or waiver of any right on
any other occasion.

-16-



--------------------------------------------------------------------------------



 



     23. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.
     24. Injunctive Relief. The Company and the Executive agree that any breach
of Section 10 of this Agreement by a Party is likely to cause the other Party
substantial and irrevocable damage and that therefore, in the event of any such
breach, the non-breaching Party shall be entitled to specific performance and
other injunctive relief without posting a bond, in addition to such other
remedies that may be available.
     25. Applicable Law. This Agreement shall be governed by the laws of the
State of Texas without regard to conflict of laws provisions. Except as set
forth in Section 26, the Executive hereby irrevocably submits to the
jurisdiction of the courts of the State of Texas, or if appropriate, a federal
court located in the State of Texas (which courts, for purposes of this
Agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
or the subject matter hereof, and further agrees that he shall not bring any
such suit, action or other proceeding in any other forum, including, without
limitation, any Dutch court. The Parties hereby acknowledge and agree that to
the extent that the Indemnification Documents are designated as being governed
by the laws of the State of Delaware and/or the laws of any other jurisdiction,
such laws shall continue to govern the Indemnification Documents and the
Parties’ rights and obligations pursuant thereto, provided that all claims
arising out of the Indemnification Documents shall be arbitrated as set forth in
Section 26 hereof and shall not be brought in any other forum.
     26. Arbitration. Except as set forth in Sections 24 and 25, the Company and
the

-17-



--------------------------------------------------------------------------------



 



Executive agree that they shall arbitrate under the auspices of the American
Arbitration Association (“AAA”) any and all disputes arising out of, relating to
or in connection with this Agreement, including, but not limited to, any current
or future dispute(s) between the Parties concerning indemnification and/or
advancement of fees pursuant to any or all of the Indemnification Documents. Any
arbitration shall be convened in Washington, D.C. and shall be conducted in
accordance with the AAA’s then-current Commercial Arbitration Rules and
Procedures (the “Rules”), before a single arbitrator who shall be selected in
accordance with the Rules, unless the Company and the Executive mutually agree
to designate or select an arbitrator in some other manner. Each Party shall pay
for its own costs and attorneys’ fees in connection with any arbitration, and
the Parties shall share equally the fees of the arbitrator. The Party demanding
arbitration shall give written notice of any claim to the other Party no later
than the expiration of the statute of limitations that the law prescribes for
the claim. Otherwise, the claim shall be void and deemed waived. The written
notice shall identify and describe the nature of the claim(s) asserted, the
facts upon which such claims are based and the relief or remedy sought. The
notice shall be sent to the other Party by certified or registered mail, return
receipt requested. The Company and the Executive understand and agree that the
existence, proceedings and outcome of any arbitration, including, but not
limited to, any material filed with the arbitrator, the contents of any
depositions and testimony, any negotiations and discussions between the Parties,
any documents produced during the course of the arbitration and any remedy
imposed or damages awarded by the arbitrator, shall remain confidential and
shall not be disclosed to any third party, except as required by federal or
state law or as otherwise agreed to in writing by both the Company and the
Executive. Failure to maintain such confidentiality shall entitle the
non-breaching Party to liquidated damages to be determined by the arbitrator.
The Company and the

-18-



--------------------------------------------------------------------------------



 



Executive further agree that, except as set forth in Sections 24 and 25,
arbitration in accordance herewith shall be the sole forum for disputes
hereunder, including, but not limited to, any disputes under Section 11 or the
Indemnification Documents, notwithstanding anything in the Indemnification
Documents to the contrary.
     27.  Acknowledgments. The Executive acknowledges that he has been given at
least twenty-one (21) days to consider this Agreement, and that the Company
advised him in writing to consult with an attorney of his own choosing prior to
signing this Agreement. The Executive also acknowledges that the Consideration
described herein is adequate and sufficient consideration for entering into this
Agreement, including Sections 8 and 10 hereof. The Executive understands that he
may revoke this Agreement for a period of seven (7) days after he signs it, and
that the Agreement shall not be binding or enforceable until the expiration of
this seven (7) day revocation period.
     28. Voluntary Assent. The Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive states and represents
that he has fully discussed and reviewed the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents hereof, freely, voluntarily and without
duress assents to all of the terms and conditions hereof, and signs his name of
his own free act.
     29. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
subject matter hereof and the settlement of claims against the Released Parties,
and terminates and supersedes all previous oral and written negotiations,
agreements and commitments in connection therewith.

-19-



--------------------------------------------------------------------------------



 



     30. Authority to Execute. The person executing this Agreement on behalf of
each Party hereto represents that he or she has been and is authorized to agree
to the terms of this Agreement by the respective Party on whose behalf he or she
is acting to execute this Agreement.
     31. Counterparts. This Agreement may be executed in signed counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same instrument. Facsimile signatures shall have
the same force and effect as original signatures.
     32. Recital Paragraphs. The recital paragraphs at the beginning of this
Agreement are incorporated by reference as if fully set forth herein.
     IN WITNESS WHEREOF, all Parties have set their hand and seal to this
Agreement as of the date(s) set forth below.

     
CHICAGO BRIDGE & IRON COMPANY
(DELAWARE)
 
   
By:
  /s/ Walter G. Browning
 
   
 
  Walter G. Browning
General Counsel
 
   
Dated:
  May 2, 2006
 
   
 
   
CHICAGO BRIDGE & IRON COMPANY N.V.
 
 
 
   
By:
  /s/ Walter G. Browning
 
   
 
  Walter G. Browning
General Counsel
 
   
Dated:
  May 2, 2006      

-20-



--------------------------------------------------------------------------------



 



     
CHICAGO BRIDGE & IRON COMPANY B.V.
 
 
 
   
By:
  Walter G. Browning
 
   
 
  Walter G. Browning
General Counsel
 
   
Dated:
  May 2, 2006
 
   
 
   
GERALD M. GLENN
 
 
 
   
Gerald M. Glenn
 
 
 
 
   
Dated:
  May 2, 2006
 
   

-21-



--------------------------------------------------------------------------------



 



(CBI LOGO) [h35761h3576148.gif]
EXHIBIT A
EMPLOYEE INVENTION AND CONFIDENTIAL
INFORMATION AGREEMENT
I. PREAMBLE
WHEREAS, Chicago Bridge & Iron Company N.V. and its subsidiaries and affiliates
(collectively the “Company”) hired Gerald Glenn (the “Executive”), and in
connection with his employment with the Company, the Executive may have
developed inventions, ideas and/or improvements of value to the Company, and the
Executive had access to certain proprietary, confidential and trade secret
information concerning the Company and its business and will continue to have
access to and be provided with certain of such information in connection with,
at a minimum, his duties to cooperate with the Company in the investigation,
defense or prosecution of any government investigation, claims or actions which
now exist or which may be brought in the future against or on behalf of the
Company.
NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
II. COPYRIGHT, INVENTIONS AND PATENTS
(a) The Executive agrees to make prompt full written disclosure to the Company
and to hold in trust for the sole right, benefit, and use of the Company, any
inventions, discoveries, trade secrets, developments and improvements
(“Inventions”), whether or not patentable, and works of authorship, whether or
not copyrightable, which were conceived, developed or reduced to practice, or
caused to be conceived, developed or reduced to practice, during the term of the
Executive’s employment and for a period of three years thereafter if such
Inventions relate to the actual or anticipated business or activities of the
Company, result from or are suggested by work performed by the Executive for the
Company, or result, in whole or in part, from use of the Company’s property or
premises.
(b) The Executive agrees to assign and does hereby assign to the Company all
right, title, and interest in and to all such Inventions and works of
authorship, and further agrees, at the Company’s request and expense, to review,
execute, acknowledge and deliver any and all papers, not necessarily limited to
applications for patents and copyrights, and to execute any oath or declaration
and verify any document in connection with carrying out the terms of this
Employee Invention and Confidential Information Agreement (the “Confidential
Information Agreement”), except that the Executive shall not be obligated to
assign an Invention for which no equipment, supplies, facilities, or trade
secret information of the Company was used, and which was developed entirely on
the Executive’s own time, unless:

  (i)   the Invention relates to:

  (1)   the business of the Company; or     (2)   the Company’s actual or
demonstrably anticipated research or development; or

  (ii)   the Invention results from any work performed by the Executive for the
Company.

(c) In the event the Company is unable for any reason whatsoever to secure the
signature of the Executive to any lawful and necessary documents required,
including those necessary for the assignment of, application for, or prosecution
of any United States or foreign applications for letters patent or copyright,
the Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as agent and attorney in fact, to act for
and in the Executive’s behalf and stead to execute and file any such documents,
and to do all other lawfully permitted acts to further the assignment,
prosecution and issuance of letters patent or copyright thereof, with the same
legal force and effect as if

 



--------------------------------------------------------------------------------



 



executed by the Executive. The Executive hereby waives and quitclaims to the
Company any and all claims of any nature whatsoever which the Executive may now
have or may hereafter have for infringement of any patent or copyright resulting
from any such application.
(d) The Executive agrees that any copyrights in work produced by the Executive
within the scope and during the term of the Executive’s employment by the
Company which relates to past, present or foreseeable business, products,
developments, technology or activities of the Company shall be considered as a
“work for hire.”
III. FURTHER ASSURANCES
The Executive agrees to assist the Company, or any party designated by the
Company, promptly on the Company’s request, in perfecting, registering,
maintaining, and enforcing, in any jurisdiction, the Company’s rights in the
Inventions by performing all acts and executing all documents and instruments
deemed necessary or convenient by the Company including, but not limited to:
1. Executing assignments, applications, and other documents and instruments in
connection with (a) obtaining patents, copyrights, trademarks, or other
proprietary protections for the Inventions and (b) confirming the assignment to
the Company of all right, title, and interest in the Inventions or otherwise
establishing the Company’s exclusive ownership rights therein; and
2. Cooperating in the prosecution of patent, copyright and trademark
applications, as well as in the enforcement of the Company’s rights in the
Inventions, including, but not limited to, testifying in court or other
administrative body, or before any patent, copyright, trademark or registry
office. The Executive will be reimbursed for all out-of-pocket costs incurred in
connection with the foregoing, if requested by the Company.
IV. POWER OF ATTORNEY
The Executive irrevocably appoints the Company to be the Executive’s
Attorney-in-Fact in the Executive’s name and on the Executive’s behalf to
execute any document and to take any action and to generally use the Executive’s
name for the purpose of giving to and preserving for the Company the full
benefit of the assignment provisions set forth above.
V. CONFIDENTIALITY
     The Executive shall not at any time directly or indirectly use or disclose
for his own purposes or those of any other person, company, business entity or
other organization whatsoever any trade secrets or confidential information,
knowledge or data of the Company, including without limitation, financial
information, client lists, lists of prospective clients, sales records, programs
and techniques, Company manuals and policies, computer programs, software and
disks, financial statements and projections, business plans, budgets, supplier
information, employee compensation schedules, pricing information, or any
information which the Executive has been told is “Confidential” or which the
Executive might reasonably expect the Company to regard as “Confidential.” Even
if information has not been designated or marked “Confidential,” the Executive
shall treat information as “Confidential” information if the Executive has been
told or otherwise knows or reasonably should know the information is
“Confidential.” The restrictions in this paragraph do not apply to information
which is (1) readily available to the public or within the Company’s industry,
or (2) was acquired by the Executive through independent means or unrelated to
the employment relationship with the Company.
VI. EXCLUDED INVENTIONS
All Inventions, if any, which the Executive made or conceived prior to
employment by the Company are excluded from the scope of this Confidential
Information Agreement. As a matter of record, the Executive has set forth on
Exhibit A attached hereto (if any) a complete list of all Inventions relating to
the Company’s business which have been made or conceived by the Executive prior
to employment with the Company. The Executive represents and warrants that such
list is complete and accurate in all respects.

-2-



--------------------------------------------------------------------------------



 



The Executive will make full and prompt disclosure to an authorized
representative of the Company of all Inventions subject to assignment to the
Company, and all information relating thereto in the Executive’s possession or
under his control as to possible applications and use thereof.
VII. NO VIOLATION OF THIRD-PARTY RIGHTS
The Executive represents, warrants and covenants that the Executive:

(a)   did not, in the course of employment with the Company, infringe upon or
violate any proprietary rights of any third party (including, but not limited
to, any third party confidential relationships, patents, copyrights, trade
secrets, or other proprietary rights);   (b)   is not a party to any conflicting
agreements with third parties which will prevent the Executive from fulfilling
the obligations of this Confidential Information Agreement;   (c)   does not
have in the Executive’s possession any confidential or proprietary information
or documents belonging to others and has not disclosed to the Company, used or
induced the Company to use, any confidential or proprietary information or
documents of others, and will not do so; and   (d)   has respected any and all
valid obligations which the Executive may have had to prior employers or to
others relating to confidential information, inventions, or discoveries which
are the property of those prior employers or others, as the case may be.

The Executive agrees to indemnify, defend and hold harmless the Company from any
loss, liability, claim, damage, costs or expenses of any kind (including, but
not limited to, reasonable attorneys’ fees) to which the Company may be
subjected by virtue of a breach by the Executive of the foregoing
representations, warranties and covenants.
VIII. OBLIGATIONS UPON TERMINATION
The Executive affirms that he has delivered to the Company all physical property
including, but not limited to, disks, documents, notes, print-outs, drawings,
blueprints, manuals, letters, notes, notebooks, reports, sketches, formulae,
computer programs and similar items, memoranda, customer’s lists and all other
materials and all copies thereof relating in any way to the Company’s business
and in any way obtained during the period of his employment with the Company
which was in the Executive’s possession or control prior to the date of this
Confidential Information Agreement.
IX. MISCELLANEOUS
The Executive acknowledges that the Executive has had the opportunity to seek
legal advice before signing this Confidential Information Agreement and has done
so.
The Company may notify anyone who employs the Executive or who evidences an
intention to employ the Executive of the existence and provisions of this
Confidential Information Agreement.
The invalidity or unenforceability of any provision of this Confidential
Information Agreement as applied to a particular occurrence or circumstance or
otherwise shall not affect the validity and enforceability or applicability of
any other provision of this Confidential Information Agreement.
This Confidential Information Agreement shall inure to the benefit of and may be
enforced by the Company, its successors or assigns, and shall be binding upon
the Executive’s executors, administrators, legatees, distributees, and other
successors in interest and may not be changed in whole or in part except in a
writing signed by a duly authorized officer of the Company and the Executive.
Governing Law — Notwithstanding principles of conflicts of law to the contrary,
all terms and conditions of this Confidential Information Agreement are to be
construed and governed by the laws of the State of

-3-



--------------------------------------------------------------------------------



 



Texas.
Severability — Whenever possible, each provision of this Confidential
Information Agreement shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Confidential
Information Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule, such invalidity, illegality or
unenforceability shall not effect any other provision of this Confidential
Information Agreement, and this Confidential Information Agreement shall be
reformed, construed, and enforced as if such invalid, illegal or unenforceable
provision had never been contained therein.
This Confidential Information Agreement contains all of the agreements,
representations and understandings of the parties and supercedes all prior
agreements, representations and understandings, oral or written, related to the
subject matter of this Confidential Information Agreement.
I, Gerald M. Glenn (the Executive’s Signature), do hereby attest and certify
that I have read the above Confidential Information Agreement and that I have
been advised that, due to the nature of the above Confidential Information
Agreement, I should seek legal counsel prior to executing such Confidential
Information Agreement. I have sought such legal counsel and understand that the
above Confidential Information Agreement restricts my rights and activities with
regard to my future work and/or employment possibilities and that the
Confidential Information Agreement contains various duties and obligations of
mine to the Company.

     
Signed:
  Gerald M. Glenn
 
   
 
   
Date:
  May 2, 2006
 
   
 
   
Chicago Bridge & Iron Company N.V.
 
   
By:
  Walter G. Browning
 
   
 
   
Date:
  May 2, 2006
 
   

-4-